oO So NN DH WA fF

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
20
26
27
28

 

 

Case 3:19-cr-00676-CRB Document4 Filed 12/12/19 Page 1of3

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

ROBERT S. LEACH (CABN 196191)
Assistant United States Attorney

1301 Clay Street, Suite 340S
Oakland, California 94612
Telephone: (510) 637-3680
Fax: (510) 637-3724
Email: Robert.leach@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) No. CR-19-040 WHO
) Filed January 22, 2019
Plaintiff, )
)
Vv. )
)
AHMAD WAGAAFE HARED and )
MATTHEW GENE DITMAN, )
)
Defendants. )
)
UNITED STATES OF AMERICA, ) No. CR-19-676 CRB
) Filed December 11, 2019
Plaintiff, )
) NOTICE OF RELATED CASE IN A CRIMINAL
v. ) ACTION
)
ANTHONY FRANCIS FAULK, )
)
Defendant. )
)

 

The United States, pursuant to Local Criminal Rule 8-1, hereby notifies the Court that the two

above-captioned criminal cases are related.

NOTICE OF RELATED CASES
U.S. v. Hared & Ditman, CR-19-040 WHO
U.S. v. Faulk, CR-19-676 CRB

 
co CSF NS NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:19-cr-00676-CRB Document 4 Filed 12/12/19 Page 2 of 3

The Indictment in United States v. Hared & Ditman, CR-19-040, currently assigned to Judge
Orrick, alleges that, between October 2016 and May 2018, Hared and Ditman, with others, conspired to
engage and engaged in a scheme to obtain by fraud and extortion cryptocurrencies and other money and
property owned and controlled by executives of cryptocurrency-related companies and cryptocurrency
investors. The Indictment alleges Hared, Ditman, and others used fraud, deception, and social
engineering techniques to induce representatives of cellphone service providers to transfer or port
cellphone numbers from Subscriber Identity Module (“SIM”) cards in the devices possessed by victims
to SIM cards in devices possessed by the conspirators (“SIM swapping”) as a means to fraudulently
obtain cryptocurrencies and other money and property. Based on these allegations, the Indictment
charges Hared and Ditman with violations of 18 U.S.C. § 1030(b) — Conspiracy to Commit Computer
Fraud and Abuse; 18 U.S.C. § 1030(a)(7) — Threatening to Damage a Protected Computer; 18 U.S.C.

§ 875(d) — Interstate Communications with Intent to Extort; 18 U.S.C. § 1029(b)(2) — Conspiracy to
Commit Access Device Fraud; and 18 U.S.C. § 1028A(a)(1) — Aggravated Identity Theft.

The Indictment in United States v. Faulk, CR-19-676, currently assigned to Judge Breyer, alleges
that, between October 2016 and May 2018, Faulk, with others, conspired to engage and engaged ina
scheme to obtain by fraud and extortion cryptocurrencies and other money and property owned and
controlled by executives of cryptocurrency-related companies and cryptocurrency investors. The
Indictment alleges Faulk and others used fraud, deception, and social engineering techniques to induce
representatives of cellphone service providers to transfer or port cellphone numbers from SIM cards in
the devices possessed by victims to SIM cards in devices possessed by the conspirators as a means to
fraudulently obtain cryptocurrencies and other money and property. Based on these allegations, the
Indictment charges Faulk with violations of 18 U.S.C. § 1349 — Conspiracy to Commit Wire Fraud; and
18 U.S.C. § 875(d) — Interstate Communications with Intent to Extort.

Based upon these facts, the cases are related within the meaning of Local Rule 8-1(b)(1) because
they involve the same events and occurrences. Furthermore, the cases are related within the meaning of
Local Rule 8-1(b)(2) because, if heard by separate judges, the actions likely would involve substantial

duplication of labor by the two judges.

NOTICE OF RELATED CASES
U.S. v. Hared & Ditman, CR-19-040 WHO
U.S. v. Faulk, CR-19-676 CRB

 
10
11
12
13
14
15
16
le)
18
19
20
2
Ad
23
24
25
26
ot
28

 

 

Case 3:19-cr-00676-CRB Document4 Filed 12/12/19 Page 3 of 3

As required by Local Rule 8-1(c)(4), government counsel states that assignment of these cases to

a single judge is likely to conserve judicial resources and promote an efficient determination of each

 

action.
DATED: December 11, 2019 Respectfully submitted,
DAVID L. ANDERSON
United States Attorney
ROBERT S. LEACH
Assistant United States Attorney
NOTICE OF RELATED CASES

U.S. v. Hared & Ditman, CR-19-040 WHO
U.S. v. Faulk, CR-19-676 CRB

 
